Citation Nr: 0029136	
Decision Date: 11/03/00    Archive Date: 11/09/00	

DOCKET NO.  98-15 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for disability of the left 
lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  The Board REMANDED the appeal in October 1999.  


FINDING OF FACT

Chronic disability of the left lower extremity due to service 
or secondary to service-connected disability has not been 
demonstrated.


CONCLUSION OF LAW

Chronic disability of the left lower extremity was not 
incurred in or aggravated by active service, nor proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a) (2000); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

A December 1945 RO decision granted service connection for 
residuals of a gunshot wound to Muscle Group XIV, evaluated 
as 20 percent disabling, and residuals of injury to the right 
sciatic nerve, evaluated as 20 percent disabling.  The 
combined disability evaluation was 40 percent.  A February 
1949 RO decision increased the evaluation for residuals of 
gunshot wound of the right thigh involving Muscle Group XIII 
and XIV to 30 percent disabling.  The combined service-
connected evaluation continued to be 40 percent.  The May 
1997 RO decision, appealed herein, increased the evaluation 
for residuals of gunshot wound to the right leg with partial 
paralysis of the sciatic nerve from 20 percent to 40 percent 
disabling.  The combined service-connected disability 
evaluation is now 60 percent.  

A review of the veteran's service medical records does not 
reflect any findings regarding disability of the left leg.  A 
review of the post service medical records, including reports 
of VA examinations in 1949, 1984, 1985, 1986, 1993, and 1997, 
and VA hospitalizations in 1957 and 1972, as well as post 
service treatment records, do not reflect any findings 
associating any disability of the left lower extremity with 
the veteran's service-connected disabilities of the right 
lower extremity.  

The report of a June 1998 VA examination reflects diagnoses 
including deconditioning of both lower extremities in recent 
years due to deteriorating health and degenerative joint 
disease of both knees in recent years due to age.  A March 
1999 VA outpatient treatment record reflects an assessment of 
alteration in sensation of the left anterior upper thigh.  

A review of all of the medical evidence of record reflects 
that the veteran has been diagnosed as having degenerative 
joint disease of the left knee.  However, there is no 
competent medical evidence that provides any nexus between 
the veteran's degenerative joint disease of the left knee and 
any service-connected disability, nor is there any competent 
medical evidence indicating that his service-connected 
disabilities of the right lower extremity have aggravated any 
disability of the left lower extremity.

The veteran requested a personal hearing and the Board 
remanded the appeal in October 1999 to afford him the 
opportunity to appear at a personal hearing.  In December 
1999, a report of contact reflects that the veteran was 
unable to attend a scheduled hearing.  In February 2000 his 
representative indicated that he was then available to attend 
a hearing.  In March 2000, a report of contact reflects that 
the veteran desired to cancel his personal hearing and he 
would see his doctor in order to obtain a medical statement.  
An April 2000 letter to the veteran informed him that he 
should provide the evidence.  The veteran did not respond to 
that letter, and the evidence has not been forthcoming nor 
has the veteran indicated any further desire to attend a 
personal hearing.  The veteran has offered statements 
regarding his belief that there is a relationship between his 
service-connected disabilities of the right lower extremity 
and disability of his left lower extremity.  However, he is 
not qualified, as a layperson, to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions, as such matters require medical expertise.  See 
Grottveit and Espiritu.  The clinical diagnoses of record 
reflecting etiology of left lower extremity disability other 
than due to service, or service-connected disability, are 
probative of the issue on appeal.  As such, in the absence of 
probative evidence (i.e. competent medical evidence) 
establishing that currently manifested disability of the left 
lower extremity is due to service, or proximately due to or 
has been chronically worsened by service-connected 
disability, the preponderance of the evidence is against 
entitlement to service connection for disability of the left 
lower extremity .


ORDER

Service connection for disability of the left lower extremity 
is denied.


		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals





